*530OPINION
By BRYANT, J.
The sole question before the court at this time in the cases above numbered arises from an application made by Dora Jean Biddle (Klein i for a reconsideration by this court of .its opinion rendered on November 18, 1958, handed down following the return of these cases from the Supreme Court of Ohio, where the earlier decision of this court in each case was reversed.
Counsel for Mrs. Klein asks for a ruling by this court upon the weight of the evidence in the adoption cases in Probate Court. It must be remembered that for this court to reverse a lower court upon the weight of the evidence, all three members of this court must agree and further that if only two members of this court favor reversal upon the weight of the evidence, that amounts to an affirmance of the court below upon the question of the weight of the evidence.
Therefore, in answer to the question raised by counsel for Mrs. Klein, it should be pointed out that the three judges of this court were not unanimously in favor of the reversal of the adoption case upon the weight of the evidence, and that therefore this amounts to an affirmance of the Probate Court upon the question of the weight of the evidence.
In other respects, the opinion rendered on November 18, 1958, by this court will be adhered to and the application here under consideration will be denied.
PETREE, PJ, MILLER, J, concur.